Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This action is in response to the application filed on 22 February 2022.
Claims 1-20 are presently pending for examination.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/22/2022 has being considered by the examiner.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of U. S. Patent No. 11277482 and claims 1, 10 and 17 of U.S. Patent No. US 10735529 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of the claims are directed to the same invention of obtaining network service information comprising measured performance, determine if the measure performance is the expected performance of the network. Based on the result, making proper adjustment. It would have been obvious to one of ordinary skill in the art to modify the patented claims so as to seek much broader protection under these new set of claims.
Similarity of the claims are shown in the below example:
            
     Instant Application 17/591,021 
Patent No:11277482
Claim 1. An apparatus comprising: a processor; and a memory coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations comprising: determining that a measured performance over a period of a first network service operating on a first device is different from an expected performance of the first network service; and providing instructions to make an adjustment to the first device comprising moving a second network service of the first device to a second device, wherein the first network service is a different type of service than the second network service.

Claim 8. A method comprising: determining, by a processor, that a measured performance over a period of a first network service operating on a first device is different from an expected performance of the first network service; and providing, by the processor, instructions to make an adjustment to the first device comprising moving a second network service of the first device to a second device, wherein the first network service is a different type of service than the second network service.

Claim 15. A non-transitory, computer-readable storage medium storing executable instructions that when executed by a computing device cause said computing device to effectuate operations comprising: determining that a measured performance over a period of operation of a first network service associated with a first device is different from an expected performance of the first network service; and providing instructions to make an adjustment to the first device comprising moving a second network service of the first device to a second device, wherein the first network service is a different type of service than the second network service.
Claim 1.  An apparatus comprising: a processor; and a memory coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations comprising: receiving information associated with a first network service, the information comprising a measured performance of the first network service associated with a first device during a period; determining that the measured performance over the period is different from an expected performance of the first network service; and providing instructions to make an adjustment to the first device on which the first network service operates, wherein the adjustment to the first device comprises moving a second network service of the first device to a second device, wherein the first network service is a different type of service than the second network service.
________________________________
Claim 8. A method comprising: receiving, by a processor, information associated with a first network service, the information comprising a measured performance of the first network service associated with a first device during a period; determining, by the processor, that the measured performance over the period is different from an expected performance of the first network service; and providing, by the processor, instructions to make an adjustment to the first device on which the first network service operates, wherein the adjustment to the first device comprises moving a second network service of the first device to a second device, wherein the first network service is a different type of service than the second network service.

________________________________
Claim 15. A computer-readable storage medium storing executable instructions that when executed by a computing device cause said computing device to effectuate operations comprising: receiving information associated with a first network service, the information comprising a measured performance of the first network service associated with a first device during a period; determining that the measured performance over the period is different from an expected performance of the first network service; and providing instructions to make an adjustment to the first device on which the first network service operates, wherein the adjustment to the first device comprises moving a second network service of the first device to a second device, wherein the first network service is a different type of service than the second network service.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Papp III et al., (U. S. Patent No. 7843843) in view of Li et al., (U. S. Patent Publication No. 2014/0258412).
Regarding claim 1, Papp discloses an apparatus comprising: a processor; and a memory coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations comprising: determining that a measured performance over a period of a first network service operating on a first device is different from an expected performance of the first network service (see Papp, col. 23 lines 15-37; network performance is analyzed and compared to pre-configured performance threshold); and providing instructions to make an adjustment to the first device (see Papp, col. 5 line 65-col. 6 line 3, col. 9 lines 21-26 and col. 10 lines 44-47; adjustment is made to the management  device due to the performance issues).
Although Papp discloses the invention substantially as claimed, it does not explicitly disclose wherein the adjustment to the first device comprising moving a second network service of the first device to a second device, wherein the first network service is a different type of service than the second network service.
Li teaches wherein the adjustment to the first device comprises moving a second network service of the first device to a second device, wherein the first network service is a different type of service than the second network service (see Li, ¶ [0007], [0025] and [0059]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Li with that of Papp in order to efficiently and seamlessly move services between user devices.

Regarding claim 2, Papp-Li teaches wherein the expected performance is based on an average or median parameter for a network using the first network service (see Papp, col. 23 lines 19-30).

Regarding claim 3, Papp-Li teaches wherein the information is based on a gateway level, a point on presence level, or a city metro level associated with the first network service and the second network service (see Papp col. 35 lines 14-17).

Regarding claim 4, Papp-Li teaches the operations further comprising: determining a rank associated with the measured performance of the first network service; and adjusting the rank based on a new installation of the first network service (see Papp, col. 27 lines 20-27 and col. 43 lines 4-16).

Regarding claim 5, Papp-Li teaches wherein moving the second network service of the first device to the second device is in response to the second device being a new device that has come online (see LI, ¶ [0053] and [0059]). Same motivation utilized for claim 1 applies equally as well to claim 5.

Regarding claim 6, Papp-Li teaches wherein the first device is a gateway of a first type and the second device is a gateway of a second type (see Papp, col. 9 lines 3-7).

Regarding claim 7, Papp-Li teaches wherein the measured performance is adjusted based on a type of customer (see Papp, col. 5 lines 10-20 and line 65-col. 6 lines 11).

Regarding claim 8, Papp-Li teaches a method comprising: determining, by the processor, that the measured performance over the period of a first network service operating on a first device is different from an expected performance of the first network service (see Papp, col. 23 lines 15-37; network performance is analyzed and compared to pre-configured performance threshold); and providing, by the processor, instructions to make an adjustment to the first device (see Papp, col. 5 line 65-col. 6 line 3, col. 9 lines 21-26 and col. 10 lines 44-47; adjustment is made to the management  device due to the performance issues).
Although Papp discloses the invention substantially as claimed, it does not explicitly disclose wherein the adjustment to the first device comprising moving a second network service of the first device to a second device, wherein the first network service is a different type of service than the second network service.
Lee teaches wherein the adjustment to the first device comprises moving a second network service of the first device to a second device, wherein the first network service is a different type of service than the second network service (see Li, ¶ [0007], [0025] and [0059]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Li with that of Papp in order to efficiently and seamlessly move services between user devices.

Regarding claim 9, Papp-Li teaches wherein the expected performance is based on an average or median parameter for a network using the first network service (see Papp, col. 23 lines 19-30).

Regarding claim 10, Papp-Li teaches wherein the information is based on a gateway level, a point on presence level or a city metro level associated with the first network service and the second network service (see Papp col. 35 lines 14-17).

Regarding claim 11, Papp-Li teaches further comprising: determining a rank associated with the measured performance of the first network service; and adjusting the rank based on a new installation of the first network service (see Papp, col. 27 lines 20-27 and col. 43 lines 4-16).

Regarding claim 12, Papp-Li teaches wherein moving the second network service of the first device to the second device is in response to the second device being a new device that has come online (see LI, ¶ [0053] and [0059]). Same motivation utilized for claim 1 applies equally as well to claim 5.

Regarding claim 13, Papp-Li teaches wherein the first device is a gateway of a first type and the second device is a gateway of a second type (see Papp, col. 9 lines 3-7).

Regarding claim 14, Papp-Li teaches wherein the measured performance is adjusted based on a type of customer (see Papp, col. 5 lines 10-20 and line 65-col. 6 lines 11).

Regarding claim 15, Papp discloses a non-transitory, computer-readable storage medium storing executable instructions that when executed by a computing device cause said computing device to effectuate operations comprising: determining that the measured performance over the period of operation of a first network service associated with a first device is different from an expected performance of the first network service (see Papp, col. 23 lines 15-37; network performance is analyzed and compared to pre-configured performance threshold); and providing instructions to make an adjustment to the first device (see Papp, col. 5 line 65-col. 6 line 3, col. 9 lines 21-26 and col. 10 lines 44-47; adjustment is made to the management  device due to the performance issues).
Although Papp discloses the invention substantially as claimed, it does not explicitly disclose wherein the adjustment to the first device comprising moving a second network service of the first device to a second device, wherein the first network service is a different type of service than the second network service.
Li teaches wherein the adjustment to the first device comprises moving a second network service of the first device to a second device, wherein the first network service is a different type of service than the second network service (see Li, ¶ [0007], [0025] and [0059]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Li with that of Papp in order to efficiently and seamlessly move services between user devices.

Regarding claim 16, Papp-Li teaches wherein the expected performance is based on an average or median parameter for a network using the first network service (see Papp, col. 23 lines 19-30).

Regarding claim 17, Papp-Li teaches wherein the information is based on a gateway level, a point on presence level or a city metro level associated with the first network service and the second network service (see Papp col. 35 lines 14-17).

Regarding claim 18, Papp-Li teaches the operations further comprising: determining a rank associated with the measured performance of the first network service; and adjusting the rank based on a new installation of the first network service (see Papp, col. 27 lines 20-27 and col. 43 lines 4-16).

Regarding claim 19, Papp-Li teaches wherein moving the second network service of the first device to the second device is in response to the second device being a new device that has come online see LI, ¶ [0053] and [0059]). Same motivation utilized for claim 1 applies equally as well to claim 5.

Regarding claim 20, Papp-Li teaches wherein the measured performance is adjusted based on a type of customer (see Papp, col. 5 lines 10-20 and line 65-col. 6 lines 11).

Prior Art of Record
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
1. U. S. Patent Publication No. 2012/0282968: Discloses measuring network performance system for enhancing network performance monitoring. Such measures may for example comprise receiving a report on measurements of terminal-related network performance parameters from a terminal, acquiring information of access network-related network performance parameters, and combining the received terminal-related network performance parameters and the acquired access network-related network performance parameters into a combined network performance report.

2. U. S. Patent Publication No. 2017014961: Directed to method is provided for client-side monitoring in a cloud provider environment including a network having a plurality of nodes. The method includes estimating a logical topology of the network by clustering source-destination node pairs from among the plurality of nodes based on end-to-end performance measurements between various ones of the plurality of nodes. The method further includes estimating a performance state of the network for a client application based on end-to-end performance measurements. The method also includes at least one of scheduling and customizing a workload within the network based on the estimated logical topology and the estimated performance state of the network.

3. U. S. Patent No. 9241277B2: Directed to a method for monitoring and optimizing network performance to a wireless device that includes determining network performance information of a wireless router and communicating data packets containing the network performance information to a network management device. In one embodiment, the network management device is configured to transmit instructional data packets to the wireless router that include instructions for optimizing network performance associated with the wireless device in response to identify a network performance problem associated with the wireless router.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed Ibrahim/
Primary Examiner, Art Unit 2444